Case 1:19-cv-06893-AMD-RER FILED
                           Document 2 Filed 12/09/19 Page 1 of 14 PageID #: 58
                                  IN CLERK'S OFFICE
                             U.S. DISTRICT COURT E.D.N.Y.

                             *     DEC 0 9 2019
Judith A. Archer
Julie Pateman Ward
                         BROOKLYN OFFICE
Dean W. Steele
NORTON ROSE FULBRIGHT US LLP
1301 Avenue of the Americas
New York, New York 10019
Tel: (212)318-3000                                    cv                            3
Fax: (212)318-3400
iudith.archer@jiortoiirosefulbright.com
iulie.ward@iiortonrosefulbright.com
dean.steele@nortonrosefulbright.com
Attorneysfor Plaintiff                                         DONNELLY, J.
ExxonMobil Oil Corporation

                                                                REYES, M.J.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

                                                      X


EXXONMOBIL OIL CORPORATION,

                Plaintiff,

        -against-
                                                            Case No.:

M/V FREDERICK E. BOUCHARD, IMO No.
9794692, Official No. 1265316, her engines,
apparel, furniture, equipment, appurtenances,
tackle, etc., in rem,

                Defendant.




                                                      X



            PLAINTIFF EXXONMOBIL OIL CORPORATION'S EX PARTE
          MOTION FOR AN ORDER APPOINTING SUBSTITUTE CUSTODIAN

        Plaintiff, ExxonMobil Oil Corporation (hereinafter "Plaintiff), by and through its

undersigned counsel, respectfully requests an Order appointing National Maritime Services, Inc.

(hereinafter "National Maritime") as substitute custodian for the United States Marshal in

connection with the arrest of the M/V FREDERICK E. BOUCHARD, IMO No. 9794692,
Case 1:19-cv-06893-AMD-RER Document 2 Filed 12/09/19 Page 2 of 14 PageID #: 59



Official No. 1265316 (hereinafter "the Vessel"), in this action. As grounds for this motion,

Plaintiff states the following:

        1.      On December 9, 2019, Plaintiff filed a Verified Complaint pursuant to Rule 9(h)

of the Federal Rules of Civil Procedure and Rule C of the Supplemental Admiralty Rules

asserting, inter alia, a valid maritime lien for "necessaries" against the Vessel and praying that

the Vessel, her engines, tackle, apparel, furniture, equipment and all other necessaries thereunto

appertaining and belonging, be condemned and sold to pay Plaintiffs demands and claims and

for other proper relief.

        2.      As pled in Plaintiffs Verified Complaint, this is an action to recover damages for

bunkers and lubes sold by Plaintiff and supplied to the Vessel in the amount of $313,607.20

USD, plus late payment charges, pre-judgment interest, post-judgment interest, costs, attorney's

fees, custodia legis expenses and disbursements of this suit.

        3.      It is contemplated that the United States Marshal will seize the Defendant which

is or soon will be located in the waters of this District forthwith. Maintaining custody of the

Vessel by the United States Marshal will require additional monetary deposits to retain custody

and the hiring of caretakers experienced in caring for vessels, which will incur substantial

expenditures for services usually associated with safekeeping vessels. In order for the Vessel to

remain in the hands of a competent person and to save unnecessary expenses, Plaintiff requests

that National Maritime Services ("National Maritime") be appointed as substitute custodian.

        4.      National Maritime has extensive knowledge and experience with regard to the

seizure, arrest, and custody of marine vessels.

        5.      As more fully described in the Declaration of Bill O'Dell, the Vice President of

Operations, filed contemporaneously with this motion as Exhibit 1, National Maritime has




                                                  -2-
Case 1:19-cv-06893-AMD-RER Document 2 Filed 12/09/19 Page 3 of 14 PageID #: 60



agreed to assume responsibility of the Vessel in lieu of the United States Marshal, and to serve as

substitute custodian of the Vessel while it remains in custodia legis or until further notice of the

Court.


         6.    National Maritime has expertise, experience, and appropriate insurance coverage

to serve as an acceptable substitute custodian and to provide the care, maintenance, and security

of the Vessel while under arrest. See Exhibit 1.


         7.    Should this Court see fit to grant this Motion, Plaintiff and National Maritime

agree to release the United States, the United States Marshal, their agents, servants, employees,

and all others for whom they are responsible from any and all liability and responsibility arising

out of the care and custody of the Vessel, from the time the United States Marshal transfers

possession of said Vessel over to said substitute custodian.

         8.    Plaintiff and National Maritime further agree to hold harmless and indemnify the

United States, the United States Marshal, their agents, servants, employees, and all others for

whom they are responsible from any and all claims whatsoever arising out of the National

Maritime's possession and keeping of the Vessel.

         9.    Plaintiff further requests that the expenses of the United States Marshal, Plaintiff,

and National Maritime in the safekeeping of the Vessel be declared custodia legis expenses. New

York Dock Co. v. S.S. Poznan, 274 U.S. 117, 47 S. Ct. 482, 71 L. Ed. 955 (1927); P. T.

Perusahaan Pelayaran Samudera Trikora Lloydv. Salzachtal, 373 F. Supp. 267, 284 (E.D.N.Y.

1974) ("In the interests of equity and justice, and to prevent unjust enrichment, the Court may

permit custodial liens to be created and, if necessary, paid in priority to pre-custodial liens for

such expenses which have contributed to the preservation of the ship in its custody.").
Case 1:19-cv-06893-AMD-RER Document 2 Filed 12/09/19 Page 4 of 14 PageID #: 61



        WHEREFORE, in accordance with the representations set forth herein and in the
accompanying declaration, Plaintiff requests this Honorable Court to enter an Order appointing
National Maritime as the substitute custodian for the M/V FREDERICK E. BOUCHARD, IMO
No. 9794692, Official No. 1265316, and directing the United States Marshal of this District to
surrender the possession and custody of M/V FREDERICK E. BOUCHARD to National
Maritime, by and through its authorized representatives and that upon such surrender, the United
States Marshal be discharged from his duties and responsibilities for the safekeeping of the
National Maritime and held harmless for any and all claims arising out of said substituted
possession and safekeeping of the Vessel.

Dated: December 9,2019                           NORTON ROSE FULBRIGHT US LLP


                                                 By: (y~l/\-
                                                    Judith A. Archer
                                                    Julie Pateman Ward
                                                    Dean W. Steele

                                                 1301 Avenue of the Americas
                                                 New York, New York 10019
                                                 Tel: (212)318-3000
                                                 Fax: (212)318-3400
                                                 iudith.archer@nortonrosefulbright.com
                                                 iulie.ward@nortonrosefulbright.com
                                                 dean.steelefgnortonrosefulbright.com


                                                 Attorneysfor Plaintiff
                                                 ExxonMobil Oil Corporation




                                            -4
Case 1:19-cv-06893-AMD-RER Document 2 Filed 12/09/19 Page 5 of 14 PageID #: 62




           EXHIBIT 1
Case 1:19-cv-06893-AMD-RER Document 2 Filed 12/09/19 Page 6 of 14 PageID #: 63



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

                                                  X:

EXXONMOBIL OIL CORPORATION,

                Plaintiff,

         -against-
                                                       Case No.

M/V FREDERICK E. BOUCHARD, IMO
No. 9794692, Official No. 1265316, her
engines, apparel, furniture, equipment,
appurtenances, tackle, etc., in rem,

                Defendant.


                                                  X



                       DECLARATION OF SUBSTITUTE CUSTODIAN

         I, Bill O'Dell, am the authorized agent of National Maritime Services Inc., a Florida

corporation, and declare as follows:

         1.     I am the Vice President of Operations at National Maritime Services Inc.

(hereinafter "National Maritime"), the proposed substitute custodian in this case, and competent

to make this affidavit.

         2.     The vessel, M/V FREDERICK E. BOUCHARD, IMO No. 9794692, Official No.

1265316 (hereinafter "the Vessel"), whose registered owner is Tug Capt. Frederick E. Bouchard

Incorporated, is regularly working in the waters of this District and is presently located or is

about to arrive in the waters of this District.

         3.     Once arrested by the U.S. Marshal, National Maritime will make arrangements to

have the Vessel properly towed and stored at a secure location within the Eastern District of New

York.




99037701.1
Case 1:19-cv-06893-AMD-RER Document 2 Filed 12/09/19 Page 7 of 14 PageID #: 64



         4.    National Maritime is familiar with the M/V FREDERICK E. BOUCHARD and

can adequately supervise and safely keep the Vessel in lieu of the United States Marshal during

the pendency ofthis suit and until further order of this Court.

         5.    In this regard, National Maritime agrees to provide all services necessary for the

proper custody and safekeeping of the Vessel during the substitute custodianship, including

security by providing a licensed watchman for the Vessel and to arrange for secured custody of

the Vessel once seized and while it remains under arrest.

         6.    National Maritime will make arrangements to keep the Vessel at a proper location

within this District and will arrange to furnish a proper berth, mooring, and/or secured location

on land for the Vessel.

         7.    National Maritime agrees to accept substitute custodianship of the M/V

FREDERICK E. BOUCHARD in accordance with the proposed Order for Appointment of

Substitute Custodian upon delivery of a signed copy of said Order, and to acknowledge receipt of

the Vessel.

         8.    The total charge for said services will be in accordance with National Maritime

Services Custody Agreement Fee Schedule attachedas Exhibit A.

         9.    National Maritime has adequate liability insurance and assets adequate to respond

in damages for loss of or injury to the Vessel during said custody, or for damages sustained by

third parties due to the negligence of National Maritime or its employees or agents committed

during said custody. A copy of National Maritime's Certificate of Insurance listing the United

States Marshals Service of the Eastern District of New York as a Certificate Holder is attached

hereto as Exhibit B. This Certificate has been previously submitted and approved by this Court.




99037701.1
Case 1:19-cv-06893-AMD-RER Document 2 Filed 12/09/19 Page 8 of 14 PageID #: 65



         10.    National Maritime acknowledges that all outstanding bills and costs/expenses

incidental to the keeping of the Vessel by the substitute custodian will be paid by the Plaintiff in

the first instance as custodia legis expenses. The United States of America, the United States

Marshal, their agents, servants, employees, and others for whom they are responsible do not

assume any liability or responsibility for any acts of the substitute custodian or any costs

incurred incidental to this Court appointed custodianship.

         Pursuant to 28 U.S.C. 1746,1 declare under penalty of perjury that the foregoing is true

and correct.


Dated: December 5,2019


                                                             <.M O'  Bill O'Dell




99037701.1                                      - 3 -
Case 1:19-cv-06893-AMD-RER Document 2 Filed 12/09/19 Page 9 of 14 PageID #: 66




          EXHIBIT A
Case 1:19-cv-06893-AMD-RER Document 2 Filed 12/09/19 Page 10 of 14 PageID #: 67




                SHIP ARREST, SEIZURE, REPOSSESSION & CUSTODIANSHIP
                                     DOMESTIC PRICING SCHEDULE
                                      EFFECTIVE FEBRUARY 1, 2017

                                      Crew. Watchmen & Other Personnel

      Vessel staffing is administered in accordance with government agency mandates, port
      requirements, and National's sole discretion as to the overall safety of the ship and crew. To the
      extent practical and regarding economic efficiency, National will utilize ship's existing crew, billed
      at cost plus a 15% handling charge.

      National provides qualified watchmen to monitor on-board ship operations. Watchmen routinely
      reside on ship and interact with crew during the assignment. As a rule, one onboard watchman is
      sufficient.

      In instances where watchmen or other crew members are provided by National, time is billed from
      the time they leave home base and ends upon their return to home. Economy class air
      transportation and reasonable incidental expenses are billed at cost plus a 15% handling charge.
      When board is not furnished, each National-provided watchman or crewmember shall receive a
      $50 daily meal allowance.          Charges for specific crew members, based upon necessary
      qualifications, follow:

                                    NATIONAL-SUPPLIED CREW CHARGES
                                                                             DAILY
                           DESCRIPTION
                                                                            CHARGE
                           Master or Engineer                                 $800
                           Chief Mate                                         $700
                           Other Seamen                                       $500
                           Watchmen                                           $425

      There is also a $16.67 daily surcharge for crew liability associated with each on-board crew
      member, including watchmen.

      When repatriation of on-board crew is necessary, all related costs, including but not limitedto travel,
      meals, lodging, escort, processing and government fees will be billed at cost plus a 15% handling
      charge.

     National may provide additional services for the benefit of the claimant such as investigation, vessel
     tracking, documenting cargo, escorting vessel visitors, and providing expert court witness
     testimony. In these instances, services will be billed hourly, based upon the qualifications of the
     individual providing said service.

                                     OTHER PERSONNEL CHARGES
                            DESCRIPTION               HOURLY CHARGE
                            Director                       $250
                            Operations or Recovery Manager               $200
                            Supervisor                                   $ 75
                            All other staff                              $ 45
Case 1:19-cv-06893-AMD-RER Document 2 Filed 12/09/19 Page 11 of 14 PageID #: 68




                                                       Insurance


      For each assignment, National charges a monthly surcharge of $590 for its liability coverage. This
      coverage is independent of other potentially-existing vessel coverage, or coverage required by the
      US Marshal Service.

      Additional coverages such as port risk, vessel liability, crew liability, pollution (including COFR) are
      available. These coverages are individuallyquoted and billed at cost plus a 15% handling charge.
      In no event is coverage effective until written confirmation is received from a particular insurance
      carrier



                                                     Custody Fees

      There is a one-time coordination/mobilization fee which covers (as applicable): the execution of
      court-related affidavit(s), advanced budget preparation, mobilization, acceptance of assets,
      documentation of significant vessel equipment and on-board fuel(s) inventory, and production of
      an internally-prepared Vessel Status Report. The coordination fee is earned upon National's leave
      to travel to assignment location.

      In instances where National executes court documents and is subsequently called off the
      assignment, ie.. National doesn't ultimately mobilize to travel to assignment location, a reduced
      execution of affidavit charge is incurred in lieu of the coordination fee.

      A daily custody fee is charged for each day, or portion thereof, that the vessel/assets remain in
      National's custody. This charge varies, based upon vessel crewing and Gross Tonnage. In
      instances where assets onboard the vessel are attached (such as bunkers), rather than the vessel
      itself, the gross tonnage of the host vessel apply in determining daily custody fee.

                                                CUSTODY CHARGES
                       DESCRIPTION                   CREWED VESSEL                 NOT CREWED
                     One-time Charges
                Coordination/mobilization fee              $1,950                      $1,950
                Execution of affidavit(s)                  $1,000                      $1,000

                Daily custodial fee                  $.015 per Gross Ton       $.015 per Gross Ton
                                                     $200 min/$500 max           $100 min/$250 max


                                                Berthing and Storage

     National shall set out to locate the most cost-efficient means for berthing or storage, based upon
     the specific circumstances surrounding the subject asset. This may include shifting to less-
     expensive berth, relocating to anchorage, or to storage at its own secure commercial facility located
     in Miami, FL.

                                                STORAGE CHARGES
                             DESCRIPTION                            DAILY CHARGE
                      Independent Berth                               By quote
                                                             plus 15% handling charge

                      Storage at National Facility                    $3.95 per foot
Case 1:19-cv-06893-AMD-RER Document 2 Filed 12/09/19 Page 12 of 14 PageID #: 69




                                                  Other Costs


      National may contract with third parties to provide various services for the benefit of the vessel or
      Claimant. Examples of these types of services include, but are not limited to: travel, security and
      guard services, dockage, berthing, port agent, legal services, ship management, HAZMAT &
      pollution remediation, salvage services, incidental port charges, utilization of tugs, pilots and line
      handlers, water, provisions, electricity, garbage removal, transportation, lodging, port fees,
      communications fees, discharge, storage and transportation of cargo, bunkering, crew
      repatriation, surveys and other incidental charges. In these instances, charges will be billed at
      cost plus a 15% handling charge.
Case 1:19-cv-06893-AMD-RER Document 2 Filed 12/09/19 Page 13 of 14 PageID #: 70




           EXHIBIT B
               Case 1:19-cv-06893-AMD-RER Document 2 Filed 12/09/19 NATIO90
                                                                    Page 14 of 14 PageID #:OP71
                                                                                              ID; 99,
                                                                                                                                                                       OATE(MM/DD/YYYY)
    ACORD
                                                       CERTIFICATE OF LIABILITY INSURANCE                                                                                02/06/2019
      THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIRCATE HOLDER. THIS
      CERTIRCATE DOES NOT AFRRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
      BELOW THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
      REPRESENTATIVE OR PRODUCER, ANDTHE CERTIRCATE HOLDER
      IMPORTANT: If tho certificate holder Is an ADDITIONAL INSURED, the policies) must have ADDITIONAL INSURED provisions or be endorsed.
      If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require en endorsement A statement on
      this certificate does not confer rights to the certificate holder In lieu of such endorsements).
    PRODUCER                                                       954-776-2222                 &$&** Roland E. Stanley
    Brown & Brown Marine                                                                        {^^954-776.2222                                           jft* ^954^3-9730
    P.O. Box 5727
    Fort Lauderdale, FL 33310-5727                                                                           8morda8@bbfttaud.com
    Roland E. Stanley                                                                                             INSUREDS) AFFORDING COVERAGE                                   jmsjL
                                                                                                              Lloyd's of London                                                15792
                                                                                                INSURER A

    insured National Maritime Services                                                          .INSURER B
                Alan Swimmer
                                                                                                •fflSUHEWC
                 1560 Sawgrass Corp. Pkwy,4thFL
                 Fort Lauderdale, FL 33323                                                      (USURER 0

                                                                                                tNSURIRE
                                                                                                INSURER F

    COVERAGES                                     CERTIFICATE NUMBER:                                                              REVISION NUMBER:
      THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE USTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POUCY PERIOD
      INDICATED. NOTWITHSTANDING ANY REQUIREMENT. TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
      CERTIFICATE MAY BE ISSUED OR MAY PERTAIN. THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS.
      EXCLUSIONSANO CONDITIONS OF SUCH POLICIES. LIMITSSHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
    INSR                                                    ADDL SUBR                                    poucy er-p   POUCYEXP
                          TYPE OF INSURANCE                 insd   nyvb          POUCY NUMBER           fMM/MWYYYYi   fMMmiWYYYl                             LOUTS

     A     X I COMMERCIAL GENERAL LIABILITY                                                                                         EACH OCCURRENCE                s
                                                                                                                                                                                 1,000,000
               | _J CLAIMS-MADE ( X| OCCUR                                RL1900075
                                                                                                                                    DAMAGE TO RENTED
                                                                                                        02/02/2019 02/02/2020 PREMISES (Ea occunencn)
                                                                                                                                                                                   100,000
                                                             Y                                                                                                     I..
     A     X~! Wharfinger Legal                                                                                                     MED EXP lAnv ono DCfiWi)
                                                                                                                                                                                       5,000
                                                                                                                                                                   1
                                                                                                                                                                                 1,000,000
     A IX P&«                                                                                                                       PERSONAL ft ADV INJURY         %      ..
                                                                                                                                                                                 2,000,000
           .SENT. AGGREGATELIMIT APPLES PER:
                                                                                                                                                                                "1,000,000
           X| poucy U» LJuw                                                                                                         PRODUCTS-COMPKJP AGO
                                                                                                                                   P&l
                                                                                                                                                                   *
                                                                                                                                                                                 1.000,000
               1OTHER                                                                                                                                              i
                                                                                                                                    COMBINED SINGLE LIMIT
           AUTOMOBILE LIABILITY                                                                                                     (En ncefetafit)                s

                ANY AUTO                                                                                                            BODILY INJURY IFw Donwrrt      *

                 AUTOSONLY                                                                                                          BODILY INJURY IPw MCWwttl      s
i                                                                                                                                   PJtOPEFnrYJpAMAGe
l                KIM ONLY              mm®                                                                                                                         *

                                                                                                                                                                   *

pr         X     UMBRELLA UAB         X   OCCUR                                                                                     EACH OCCURRENCE                s
                                                                                                                                                                                 3,000,000
|                EXCESS UAB               CLAIMS-MADE                     RL1900075                     02/02/2019 02/02/2020
                                                                                                                                    AO^HEOATE.                     *
                 DED I X 1RETENTIONS          25000                                                                                                                s
                                                                                                                                          PER         I     OTH-
           WORKERS COMPENSATION                                                                                                           STATUTE I        CR
           ANO EMPLOYERS1 LIABILITY                   y/N
           ANY PROPRETORrt'ARTNERflEXECUTIVE P i                                                                                    E,L. EACH ACCIDENT             s
           OFFICER/MEMBER EXCLUOED7          I              N/A
!
           (MsndstoiylnNH)                        '     '                                                                           E.L. DISEASE - EA EMPLOYEE s
           II yov ttaxcrtfw under
           DESCRIPTION OF OPERATIONS below                                                                                          EL. DISEASE- POLICY LIMIT      s




    DESCRIPTION OF OPERATIONS / LOCATIONS1VEHICLES (ACOR0101, Additional Rwnaite Schedule, may bo attached If mora ftfttM i* required)
    United States Marshals Service is an Additional insured per the blanket
    Additional insured endorsement but only if required by written contract re:
    operations of the Named insured, subject to policy terms, conditions,
    limitations and/or exclusions

i




    CERTIFICATE HOLDER                                                                           CANCELLATION
                                                                                  USMANYS
                                                                                                   SHOULD ANY OF THE ABOVE DESCRIBED POUCtES BE CANCELLED BEFORE
                                                                                                   THE EXPIRATION DATE THEREOF,                 NOTICE     WILL BE       DELIVERED IN
                       United States Marshals Service                                              ACCORDANCE WITH THE POUCY PROVISIONS.
                       Southern District of New York
                      500 Pearl Street, Suite 400                                                AUTHORIZED REPRESENTATIVE
                      New York, NY 10007                                                         Roland E. Stanley                                                                      •*

'                     i                                              —
    ACORD 25 (2016/03)                                                                              © 1988-2015 ACORD CORPORATION. Ail rights reserve
                                                            The ACORD name and logo are registered marks of ACORD
